If the ten acres had been omitted in the deed by a mutual mistake, the plaintiffs would have been entitled to relief, notwithstanding their failure to exercise ordinary care in examining the deed and ascertaining whether the contract was accurately put in writing. The rule caveat emptor applies to the making of the contract of purchase, the negotiations, the agreement, the inducements upon which the purchaser acts, the grounds on which the minds of the parties meet, but not to the formal, clerical process of giving the purchaser written evidence of the completed bargain. Monroe v. Skelton, 36 Ind. 302.
On the facts stated, the plaintiffs are entitled to a decree requiring the defendants to give them a deed of the ten acres.